Exhibit 10.5 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request. Omissions are designated as [***]. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACTID CODE PAGE OF PAGES 1 3 2. AMENDMENT/MODIFICATION NO 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. (If applicable) P00037 22-May-2015 SEE SCHEDULE 6. ISSUED BY CODE W911QY 7.ADMINISTEREDBY(If otherthan item6) CODE W9 11QY WQKACC-APG NATICK CONTRACTING DIVISION BLDG 1KANSAS STREET NATICK MA01760-5011 W6QKACC-APG
